DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the connection state" in line 9, and “the phase shift amount” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “the transmission power supplying unit” in line 15, however it’s unclear whether it’s the plurality of the transmission power supplying units or one of these units. 
Claims 2-15 are rejected for depend from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-2, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nuimura (US 20200389285 A1) in view of Lin (US 20190178983 A1). 
For claim 1, Nuimura discloses ([0030]-[0034]) a wireless communication unit comprising: 
a signal processing circuit that performs a signal process (figure 1, devices 30 and 5); 
a plurality of transmission power supplying units (figure 1, antennas 1 and amplifiers 2) that each radiate an electric wave on the basis of a reference signal fed from the signal processing circuit; 
a reception power supplying unit that receives the electric wave and generates a reception signal on the basis of the received electric wave (figure 1, receiving devices 6 and 7); 
a switching device that switches the connection state of the signal processing circuit and each of the transmission power supplying units by a switching operation (figure 1, switches 4); 
a phase difference detector that adjusts the phase shift amount of the reference signal ([0046], [0058], [0059], [0095], figure 2 devices 14 and 16); and 
a phase shifter (figure 1, phase shifters 3) that is provided between the signal processing circuit and the transmission power supplying unit and shifts the phase of the reference signal on the basis of the phase shift amount ([0094], [0095], figure 8 steps S13 and S14), wherein the reception power supplying unit generates each of the reception signals before and after the switching operation (figure 8, steps S04-S11, switching throughout the antenna sets), wherein the signal processing circuit generates each of difference signals before and after the switching operation on the basis of the reception signal and the reference signal (figure 8, step S06 to obtain a difference signal/vector for the selected antenna set, throughout the antenna sets), wherein the phase difference detector calculates, as a transmission phase difference, the phase difference between the transmission power supplying units on the basis of the respective difference signals ([0093], figure 8 step S12), and adjusts the phase shift amount on the basis of the transmission phase difference and a set phase difference that is previously set ([0094], [0095], figure 8 steps S13 and S14)). 
Nuimura fails to mention the wireless communication unit is a radar sensor.
Lin discloses a wireless communication unit such as a radar sensor utilizing a plurality of transmitters with phase adjusters to create signal beams (Abstract, figures 1-5, [0075], [0076]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Lin into the art of Nuimura as to apply phase calibration in radar sensor to improve signal detection and for extended application. 
For claim 2, Nuimura in combination with Lin substantially teaches the limitation in claim 1, Nuimura discloses wherein the switching device has a first switching device and a second switching device (figures 1 and 3, switches 4), wherein the phase shifter (figure 1, phase shifters 3) and the first switching device are provided between the one transmission power supplying unit (figures 1, 3 and 8, second antenna set/group) and the signal processing circuit, wherein the second switching device is provided between the other transmission power supplying unit (figures 1 and 3, first antenna set; figure 8 step S05 processing first antenna set) and the signal processing circuit, wherein in a first state where the first switching device is off and the second switching device is on (when processing the first antenna set), the reception power supplying unit receives the electric wave radiated from the other transmission power supplying unit (from the first antenna set), and generates a first reception signal before the switching operation (output of receiver 7), the signal processing circuit generates a first difference signal before the switching operation on the basis of the first reception signal and the reference signal (figure 8 S08 the first vector), and the phase difference detector detects first phase information of a first path via the other transmission power supplying unit on the basis of the first difference signal (phase values of the first vector), wherein when the first state is switched to a second state where the first switching device is on and the second switching device is off (figure 8 S05 as processing the second/next antenna set), the reception power supplying unit receives the electric wave radiated from the one transmission power supplying unit, and generates a second reception signal after the switching operation, the signal processing circuit generates a second difference signal (the second vector, figure 8 step S08) after the switching operation on the basis of the second reception signal and the reference signal, and the phase difference detector detects, on the basis of the second difference signal, second phase information of a second path via the one transmission power supplying unit (phase values of the second vector), and calculates the transmission phase difference on the basis of the first phase information and the second phase information (figure 8 step S12).  
For claim 13, Nuimura in combination with Lin substantially teaches the limitation in claim 1, Nuimura discloses wherein the switching device is a switch (figure 1, switches 4).  
For claim 15, Nuimura in combination with Lin substantially teaches the limitation in claim 1, Lin discloses wherein a reference signal is a millimeter wave signal (Abstract, [0075], [0076]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Lin into the art of Nuimura as modified by Lin as to utilize millimeter wave as an alternative embodiment.  

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nuimura (US 20200389285 A1) as modified by Lin (US 20190178983 A1), further in view of Forstner (US 8791854 B2).  
For claim 14, Nuimura in combination with Lin substantially teaches the limitation in claim 1, but fails to mention wherein the switching device is an electric power amplifier.
	This teaching is disclosed by Forstner (figure 3, column 4 line 61-column 5 line 23, power amplifiers being on or off as activation of signal transmission).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Forstner into the art of Nuimura as modified by Lin as to utilize power amplifier activation as activation of transmission as an alternative embodiment.  
Allowable Subject Matter
10.	Claims 3-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, because the best prior arts found fail to disclose claims 3-6 and 9. 

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
May 18, 2022
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643